UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-5117



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VANESSA MAY GIVENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CR-
05-55)


Submitted:   August 25, 2006            Decided:   September 14, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Isaac Louis Johnson, Jr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          A jury convicted Vanessa Givens of conspiracy to possess

with intent to distribute and to distribute 500 grams or more of a

mixture or substance containing methamphetamine, in violation of 21

U.S.C. § 846 (2000); possession with intent to distribute 500 grams

or more of a mixture or substance containing methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) (2000); and use and carry of a

firearm during and in relation to, and possession of a firearm in

furtherance of, a drug trafficking crime, in violation of 18

U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2006).          Givens appeals her

convictions,   challenging     certain    evidentiary    rulings   by   the

district court.   We affirm.

          Givens asserts that the district court erred by ruling

that she could not cross-examine two witnesses about the length of

the sentences they received. We review a district court’s decision

to limit cross-examination of a government witness for an abuse of

discretion.    See United States v. Smith, 451 F.3d 209, 220 (4th

Cir. 2006) (stating standard of review), petition for cert. filed,

__ U.S.L.W. __ (U.S. June 26, 2006) (No. 06-5036).           Although the

district court limited Givens’ cross-examination as to the specific

penalties the witnesses received, the court allowed questioning

sufficient to demonstrate the witnesses’ potential bias.                See

United States v. Cropp, 127 F.3d 354, 358-59 (4th Cir. 1997)

(finding no abuse of discretion in district court’s limitation of


                                  - 2 -
cross-examination about specific penalties where court permitted

questioning about whether witness had signed plea agreements, faced

severe   penalties   absent      cooperation,     and   expected    to   receive

reduced sentence after testifying).           We therefore find that the

district   court     did   not    abuse     its   discretion       in    limiting

cross-examination.     See Smith, 451 F.3d at 220-21.

           Givens also contends that the district court erred by

excluding a defense witness.         Our review of the trial testimony

convinces us that the district court did not abuse its discretion

in excluding the witness.         See United States v. Leeson, 453 F.3d

631, 636 (4th Cir. 2006) (defining relevant evidence); United

States v. Smith, 441 F.3d 254, 263 (4th Cir. 2006) (stating

standard of review), petition for cert. filed, __ U.S.L.W. __,

(U.S. July 25, 2006) (No. 06-5859).

           Accordingly, we affirm Givens’ convictions.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                         AFFIRMED




                                    - 3 -